CHRIS DANIEL
 4Sk                           H \RRIS COUNTS DISTRICT CLERK

   &orÿ
                                                                               FILED IN
March 10,2015                                                           14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
VICTORIA ERTESOGLOU                                                     3/26/2015 2:47:40 PM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
                                                                                 Clerk
6525 WASHINGTON AVENUE
HOUSTON, TX 77007

Defendant's Name- LANIS RAY HITT

Cause No: 1973657

Court- CRIMINAL COUNTY COURT AT LAW #14

Please note the following appeal updates on the above mentioned cause

Notice of Appeal Filed Date: 03/04/15
Sentence Imposed Date: 02/03/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: VICTORIA ERTESOGLOU



Sincerely,


S NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    SERENA PACE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                                                                               RECORDER’S MEMORANDUM
                                                                               Thl« Instrument is of poor quality
                                                                                     at the time of imaging
                   1201 Franklin PO Box 465 1 Houston, Texas 77210-4651
                                        CAUSE NO. 1973657

 STATE OF TEXAS                                     §                   IN THE COUNTY
                                                    §
 V.                                                 §          COURT AT LAW NO. 14
                                                    §
 LANIS RAY HITT                                     §       HARRIS COUNTY, TEXAS


                                         NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT


Today, the 4lh of March. 2015, the defendant gives Notice of Appeal of his conviction   in   the
aforementioned cause


Defendant also asks the court to set bail Defendant respectfully requests a personal bond be set


Defendant




                                                         Respectfully submitted.
       co
       -2-
       co          s
                  io
       ar                UJ
       Q_          (.O
                                                         Victoria Erfesoglou
       j-
                  •—IQ:
                                                         SBN 24076370
       i
      cn
                  '                                                 CAUSE NO. 1973657

 STATE OF TEXAS                                           §                              IN THE COUNTY
                                                          §
 V.                                                       §                         COURT AT LAW NO. 14
                                                          §
 LANIS RAY HITT                                           §                    HARRIS COUNTY, TEXAS

                                                        ORDER

      Bail   is   set at $

      Bail   is   to continue as presently set


                     MAR 0 6 2015
Signed on



                                                              '

                                                                  Judge Presiding




                                                 CAC-


                       roÿ

                                 oS.   -
                                          CAUSE NO

 THE STATE OF TEXAS                                                §                IN THE COUNTY CRIMINAL

 vs    »                                                           §                COURT AT LAW NUMBER                      D14
                                                                   §                HARRIS COUNTY, TEXAS


      TRIAL COURT'S CERTIFICATION                              OF      DEFENDANT'S RIGHT OF APPEAL*
I, Judge of the trial court, certify this criminal case
V     1S   not a plea-bargain case, and the defendant has the right of appeal [or]
      is a plea-bargain case, but matters were laised by written motion filed and ruled on before trial and not
      withdrawn or waived, and the defendant has the right of appeal [or]
      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of
      appeal [or]
      isa plea-bargain case, and the defendant has NO right of appeal [or]
      the defendant has vfaived theMght of appeal


Judge Presiding
                    4             o
                                                                               MAR 0 5 2015
                                                                         Date Signed

I have received a copy of this certification I have also been informed of my rights concerning any appeal of this criminal
case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas Rules of
Appellate Procedure 1 have been admonished that my attorney must mail a copy of the court of appeals' judgment and
opinion to my last known address and that 1 have only 30 days m which to file a pro se petition for discretionary review
in the court of appeals Tex R App P 68 2 I acknowledge that, if I wish to appeal this case and if I am entitled to do so,
it is my duty to inform my appellate attorney, by written communication, of any change in the address at which I am
currently livmg or any change in my current prison unit I understand that, because of appellate deadlines, if 1 fail to
timely          my appellate attorney of any change in my address, I may lose the opportunity to file a prose petition for
           inform
discretmdrary review

             yy\      /A   j                                                                                  VY                           f
 lefondant                                                               Defendant'saSuunsel


Mailing address                Kw
                                      \
                                               )
                                                                               1AWOS°l
                                                                         State Bar of Texas ID Number

 31*>.'2‘T<4
Telephone number
                                    FILED
                                     Chris Daniel
                                                                         Mailing address


                                       Distr4ct-C4erk-
Fax number (if any)                                                      Telephone number
                                      MAR 0 6 2015
                           ’Ime:.       Harris County, Texas
                                                                         Fax number (if any)

*A defendant in a criminal case has the nght of appeal under these rules The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case that is, a case in
which a defendant's plea was guilty or nolo contendeie and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant a defendant may appeal only (A) those matters that were raised by written motion filed and
ruled on before trial or (B) after getting the trial court's permission to appeal TEXAS RULE OF APPELLATE PROCEDURE 25 2(a)(2)


CCL Form 22                                                                                                                 12-04-2012
                     APPEAL CARD
                                                                     14*
                        4~L\-\S
                     The State of Texas

    UhK VOA
Date Notice
                                     J    A
Of Appeal: .

Presentation:                             VoI._              Pg-

Judgment:                                 Vol._              Pg
Judge Presiding                               l                    (y(ÿ
Court Reporter S~CX-Of\Q1
                        _
Court Reporter
Court Reporter          _
Attorney
on Trail_


               iM iCVi                                            ISM
Attorney ,
on Appeal

          Appointed.                      Hired.            V
Offense.    Twr U offender Bflc .Qg
Jury Trail:                        Yes                 No.

             elÿ glftus ttCT              /1 i0xproUl